DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 are deemed to have an effective filing date of January 2, 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 701, 801.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: assessment circuit in claims 1-4, 6-15, 18, and 20.
Because this/ claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (e.g., paragraph [0112]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  In claims 1 and 13, line 5, the recitation of “information different” is missing a gerund (e.g., being) between the two words.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0354032 to Wariar.
Regarding claims 1 and 13, Wariar discloses a system or method that is capable of determining patient dehydration during cancer therapy (e.g., paragraph [0009]: sensors of ambulatory medical devices transform physiologic sensor parameters into a patient’s fluid volume status or their dehydration status), comprising: a signal receiver circuit configured to receive first and second physiologic information of a patient (e.g., paragraph [0010]:receiver part of the processor circuit receives signals from a heart sound sensor and an impedance sensor), the first physiologic information comprising heart sound information of the patient (e.g., paragraph [0010]), and the second physiologic information [being] different than the first physiologic information (e.g., paragraph [0010]: impedance signals or paragraph [0038]: activity level); and an assessment circuit configured to: determine an indication of patient dehydration using the received first and second physiologic information (e.g., paragraph [0010]: calculates a volume index representative of fluid volume status of the subject using the received heart sound parameter and the received parameter value, compares the index to one or more threshold metric values and generates an indication of fluid volume status of the subject according to the comparison).
With respect to claim 2, Wariar discloses the system of claim 1, wherein the assessment circuit is configured to determine the indication of patient hydration using the first physiologic information in response to the second physiologic information meeting a predetermined criterion (e.g., paragraph [0038]: an activity sensor in combination with a heart rate sensor is useful for monitoring a patient’s physiological response to activity where the heart sounds are indexed in response to a patient activity level to detect deviations in volume status that is not apparent at rest).
As to claim 3, Wariar discloses the system of claim 2, wherein the heart sound information of the patient comprises third heart sound (S3) information of the patient (e.g., paragraph [0042]: heart sound parameter is the amplitude of an S3 heart sound), wherein the second physiologic information comprises impedance information of the patient (e.g., paragraph [0010] and paragraph [0043]: heart sound parameter and impedance parameter value are used to calculate volume index representative of fluid volume status), and wherein the assessment circuit is configured to determine the indication of patient hydration using the impedance information when a change in S3 information is below a threshold (e.g., paragraphs [0010] and [0043]: processing circuit determines fluid volume status using the impedance information).
With respect to claim 4, Wariar discloses the system of claim 2, wherein the heart sound information of the patient comprises second heart sound (S2) information of the patient, wherein the second physiologic information comprises at least one of posture or activity information of the patient (e.g., paragraph [0038]: heart sound sensing is the S2 heart sound and second physiologic information is activity information of the patient), and wherein the assessment circuit is configured to determine the indication of patient hydration using the S2 information of the patient when the posture information indicates a change in patient posture (e.g., paragraph [0038]: an activity sensor in combination with a heart rate sensor is useful for monitoring a patient’s physiological response to activity where the heart sounds are indexed in response to a patient activity level to detect deviations in volume status that is not apparent at rest) or when the activity information indicates that patient activity is below a threshold (alternative, not required).
As to claim 5, Wariar discloses the system of claim 1, wherein the heart sound information comprises second heart sound (S2) information of the patient (e.g., paragraph [0038]), and wherein the second physiologic information comprises at least one of heart rate information of the patient, respiration information of the patient, impedance information of the patient, or chemical information of the patient (e.g., paragraph [0038]: activity sensor with both a respiration sensor and a heart rate sensor is useful to monitor a patient’s response to an activity and sensing both heart sounds and electrograms from which heart rate can be determined).
With respect to claim 14, Wariar discloses the method of claim 13, wherein the assessment circuit is configured to determine the indication of patient hydration using the first physiologic information in response to the second physiologic information meeting a predetermined criterion (e.g., paragraph [0038]: an activity sensor in combination with a heart rate sensor is useful for monitoring a patient’s physiological response to activity where the heart sounds are indexed in response to a patient activity level to detect deviations in volume status that is not apparent at rest), wherein the heart sound information of the patient comprises third heart sound (S3) information of the patient (e.g., paragraph [0042]: heart sound parameter is the amplitude of an S3 heart sound), wherein the second physiologic information comprises impedance information of the patient (e.g., paragraph [0010] and paragraph [0043]: heart sound parameter and impedance parameter value are used to calculate volume index representative of fluid volume status), wherein the predetermined criterion comprises when a change in the S3 information is below a threshold (e.g., paragraph [0038]: monitoring physiological response to activity includes both idle (below a threshold) and active (not at rest and below a threshold)), and wherein the assessment circuit is configured to determine the indication of patient hydration using the impedance information when the change in S3 information is below the threshold (e.g., paragraphs [0010] and [0043]: processing circuit determines fluid volume status using the impedance information, which would be the determination when patient is at rest).
As to claim 15, Wariar discloses the method of claim 13, wherein the assessment circuit is configured to determine the indication of patient hydration using the first physiologic information in response to the second physiologic information meeting a predetermined criterion (e.g., paragraph [0038]), wherein the heart sound information of the patient comprises second heart sound (S2) information of the patient (e.g., paragraph [0038]: heart sound sensing is the S2 heart sound), wherein the second physiologic information comprises at least one of posture or activity information of the patient (e.g., paragraph [0038]: an activity sensor in combination with a heart rate sensor is useful for monitoring a patient’s physiological response to activity), wherein the predetermined criterion comprises when the posture information indicates a change in patient posture or when the activity information indicates that patient activity is below a threshold (e.g., paragraph [0038]), and wherein the assessment circuit is configured to determine the indication of patient hydration using the S2 information of the patient when the posture information indicates the change in patient posture or the activity information indicates that patient activity is below the threshold (e.g., paragraph [0038]: an activity sensor in combination with a heart rate sensor is useful for monitoring a patient’s physiological response to activity where the heart sounds are indexed in response to a patient activity level to detect deviations in volume status and would include at rest activity or below the threshold activity).

Allowable Subject Matter
Claims 6-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention of the indicated allowable claims is directed to a system and method that uses an indication or determination of a patient vomiting and/or an indication of patient diarrhea using the first physiologic information (heart sounds) and respiration information or impedance information of the patient for the determination of patient vomiting or using the first physiologic information (heart sounds) and heart rate information of the patient for the determination of patient diarrhea. As of the date of this Action, the Examiner has not identified any reference that can be used singularly or in combination with another reference, including Wariar and any of the references cited of interest below, to render the present invention anticipated or obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 10,998,101 to Tran et al. is directed to a method capturing vital signs and motion data to predict health conditions of the patient (abstract) including hydration levels/status of patient using bioelectrical impedance sensor as alternates to EKG sensors and heart sounds (e.g., column 12, lines 48-50 of Tran). Tran does not discuss indicating or determining patient vomiting or diarrhea events in its health management system.
	US Patent Application Publication No. 2014/0323836 to Kusukame et al. is directed to biological information acquisition method that discusses the recordation of diarrhea events (e.g., paragraph [0187]), but does not teach or suggest how the same is recorded.
	US Patent Application Publication No.2011/0245711 to Katra et al. is directed to a method and apparatus for personalized physiologic parameters that may include a patient hydration indicator based on the impedance measurement and in response to an increase of fat (e.g., paragraphs [0015], [0021], and [0099] and Fig. 2D), but is silent about vomiting or diarrhea events of the patient.
	US Patent Application Publication No. 2005/0136125 to Roth is directed to the administration of cancer therapy (e.g., paragraphs [0071]-[0072] of Roth), which teaches that nausea, diarrhea, and vomiting are well-known side effects of cancer therapy (e.g., paragraph [0237] of Roth).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792